OPINION — AG — ** MEDICAL RESEARCH COMMISSION — RESIGNATION ** THAT PORTION OF 63 O.S. 47.1 [63-47.1] WHICH DESIGNATES AS TWO OF THE FIVE MEMBERS OF THE MEDICAL RESEARCH COMMISSION THE EXECUTIVE VICE PRESIDENT DIRECTOR OF RESEARCH OF THE OKLAHOMA MEDICAL RESEARCH FOUNDATION AND THE VICE PRESIDENT DIRECTOR OF ADMINISTRATION OF THE OKLAHOMA MEDICAL RESEARCH FOUNDATIONS IS CONSTITUTIONALLY INFIRM AS A SPECIAL LAW PROHIBITED BY THE OKLAHOMA CONSTITUTION. BECAUSE OF THIS INFIRMITY, THE OFFICERS OF THE MEDICAL RESEARCH FOUNDATION CAN RESIGN FROM THEIR MEMBERSHIP ON THE MEDICAL RESEARCH COMMISSION EVEN THROUGH THE STATUTES DO 'NOT' EXPRESSLY PROVIDE FOR SUCH RESIGNATION. CITE: 63 O.S. 47.1 [63-47.1], ARTICLE V, SECTION 59, ARTICLE V, SECTION 32 (JAMES R. BARNETT)